Citation Nr: 0712763	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an effective date prior to September 1, 2001, 
for the payment of Department of Veterans Affairs (VA) death 
pension benefits.



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The veteran retired in May 1996 after more than 20 years of 
active duty.  He died in February 2000, and the appellant is 
his surviving spouse.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2001 
decision by the Reno, Nevada, VA Regional Office (RO) which 
granted the appellant VA death pension benefits, effective 
September 1, 2001.  The case was before the Board in January 
2004 and September 2006, when it was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran died in February 2000; the appellant's claim 
for VA death pension benefits was first received by VA on 
August 1, 2001; there are no communications prior to this 
time which may be considered as a formal or informal claim.

2.  In a December 2001 determination, the RO awarded death 
pension benefits, with payment beginning September 1, 2001.


CONCLUSION OF LAW

Entitlement to an effective date earlier than September 1, 
2001 for the payment of death pension benefits is not 
established.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.155, 3.157, 3.400(c)(3)(ii) (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The appellant has been advised of VA's duties to notify and 
assist in the development of his claim.  An October 2006 
letter from the RO explained what the evidence needed to show 
to substantiate the claim, the evidence VA was responsible 
for providing, and the evidence she was responsible for 
providing.  The October 2006 letter (at page 1) also 
specifically advised the appellant to submit any pertinent 
evidence in her possession.  While VCAA notice was not given 
prior to the rating on appeal, the appellant had ample 
opportunity to respond to the notice letter, and to 
supplement the record after notice was given.  She was 
advised of the basis for the effective date assigned for 
award of death pension, and has had ample opportunity to 
respond and participate in the adjudicatory/appeal process.  
She is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred along the way.  
It is not alleged that notice has been inadequate.  
Therefore, no further notice is required.

Regarding VA's duty to assist, all indicated development has 
been completed.  The appellant has not identified any 
pertinent evidence that remains outstanding; VA's duty to 
assist is met.  Accordingly, the Board will address the 
merits of the claim.

II.  Factual Background, Criteria and Analysis 

The veteran died in February 2000.  On August 1, 2001, the RO 
received the appellant's Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits, 
VA Form 21-534.  In December 2001, the RO informed the 
appellant that she had been awarded death pension benefits, 
with monthly benefit payments beginning on September 1, 2001.

The appellant submitted a notice of disagreement (NOD) with 
the effective date of award, requesting benefits retroactive 
to May 2001.  She stated that when she spoke to someone at 
the RO after her husband's death, she was told that she was 
not entitled to any benefits.  Subsequently, in May 2001, she 
lost her job and no longer had any income.  She stated, "Had 
I been properly advised I could have filed my (pension) 
application in May months before did."  She further reported 
that she was unaware that she could file for pension benefits 
until someone at the Salvation Army suggested that she do so.

In a statement received by the RO in March 2002, the 
appellant again maintained that VA should have informed her 
that she was eligible to file for death pension.

In a statement received by the RO in October 2006, the 
appellant maintained that she is entitled to death pension 
benefits retroactive to February 2000, the date of the 
veteran's death.  She stated that she did not know that she 
was entitled to VA pension benefits until SSA asked her why 
she was not receiving widow's pension.

In a statement received by the RO in December 2007, the 
appellant stated that she never filed a joint claim for 
benefits with VA and the Social Security Administration 
(SSA).  She indicated that the only claim she filed with SSA 
was for her own disability benefits.

The other evidence of record includes information obtained 
from SSA, which shows that the appellant filed a claim for 
Social Security benefits in June 2001, this was not a joint 
claim for SSA and VA benefits.

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim ... 
of ... pension ... shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, states that the effective date 
will be "the first day of the month in which the veteran's 
death occurred if the claim is received within 45 days after 
the date of death; otherwise, the date of receipt of claim." 
38 C.F.R. § 3.400(c)(3)(ii) (2004).  Furthermore, payment of 
benefits begins on the first day of the calendar month 
following the month in which the award became effective.  
38 U.S.C.A. § 5110(a). 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).
Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the claimant 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  

There is no dispute that the appellant's application for 
death pension benefits was filed on August 1, 2001.  The RO 
has assigned the effective date of award effective to this 
filing, with payment beginning September 1, 2001, the first 
day of the calendar month following the month in which the 
award became effective.  The appellant argues for an earlier 
effective date of award based on the premise that she should 
have been advised she could apply for VA death pension 
benefits when the veteran died.  The Board has carefully 
reviewed the documents of record prior to the August 1, 2001 
date of receipt of the appellant's death pension application 
and finds, as a matter of law, that the appellant had not 
filed an earlier claim for death pension benefits.

A review of the evidence of record does not show, nor does 
the appellant allege, that there were any documents or 
evidence of any kind submitted to VA between the date of the 
veteran's death in February 2000 and August 1, 2001.  With 
regard to the appellant's complaints that she was not 
informed of her eligibility to file for VA death pension, the 
Board finds no statutory, regulatory or case law requirement 
for VA to inform claimants when to submit a written 
application for benefits.  As a matter of law, the Board 
finds that there is no document prior to August 1, 2001, 
which can reasonably be construed as constituting either a 
formal or informal claim for death pension benefits.  
Consequently the claim for an effective date 

Finally, although it is not a critical factor in this 
decision because a claim for death pension benefits had not 
been filed prior to August 1, 2001, it is also noteworthy, 
with respect to the more recent allegations that death 
pension should have been payable from February 2000, that the 
appellant, by her own accounts, was employed until May 2001.  
In all likelihood (as the file includes no information 
regarding her income), prior to May 2001 the appellant would 
not have been eligible for pension benefits even is she had 
applied due to income limitations in the governing legal 
criteria.


ORDER

The claim of entitlement to an effective date earlier than 
September 1, 2001, for the payment of death pension benefits 
is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


